     Case 2:05-cr-00083-KJD-GWF Document 180 Filed 01/15/21 Page 1 of 3



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:05-cr-0083-KJD-GWF
 8                                 Respondent/Plaintiff,       ORDER DENYING DEFENDANT’S
                                                               MOTION FOR ORDER REDUCING
 9            v.                                                       SENTENCE
10    THOMAS ERIC CONMY,
11                                 Petitioner/Defendant.
12           Before the Court is Defendant’s Motion for Order Reducing Sentence or Modifying
13    Judgment under 18 U.S.C. § 3582(c)(1)(A)(i) (#170/172). Respondent United States responded
14    in opposition to the motion (#173) to which Defendant replied (#176).
15           I.      Factual and Procedural Background
16           Defendant Thomas Conmy (“Conmy”) was found guilty by a jury on three counts:
17    possession with intent to distribute a controlled substance, manufacturing of methamphetamine,
18    and felon in possession of a firearm. (#172, at 1–2). Due to Conmy’s previous criminal history,
19    the government intended to seek an increased sentence. Id. at 2. Conmy’s Presentence
20    Investigation Report (“PSR”) indicates his previous convictions in state court include traffic
21    violations, domestic battery, and drug offenses. Conmy was sentenced to life in prison, with a
22    120-month concurrent sentence, and 10 years of supervised release. Id. Conmy has served
23    approximately 187 months of his life sentence. Id. Conmy filed a pro se motion for
24    compassionate release (#170) that was supplemented upon appointment of his attorney. (#172).
25           II.     Legal Standard
26           The district court that imposed sentence on a criminal defendant has authority to modify
27    the term of imprisonment under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as
28    amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
     Case 2:05-cr-00083-KJD-GWF Document 180 Filed 01/15/21 Page 2 of 3



 1    That statute provides, in relevant part:
 2                   [T]he court, upon motion of the Director of the Bureau of Prisons,
                     or upon motion of the defendant after the defendant has fully
 3                   exhausted all administrative rights to appeal a failure of the Bureau
                     of Prisons to bring a motion on the defendant's behalf or the lapse of
 4                   30 days from the receipt of such a request by the warden of the
                     defendant's facility, whichever is earlier, may reduce the term of
 5                   imprisonment (and may impose a term of probation or supervised
                     release with or without conditions that does not exceed the unserved
 6                   portion of the original term of imprisonment), after considering the
                     factors set forth in section 3553(a) to the extent that they are
 7                   applicable, if it finds that […]extraordinary and compelling reasons
                     warrant such a reduction […] and that such a reduction is consistent
 8                   with applicable policy statements issued by the Sentencing
                     Commission[.]
 9
10    18 U.S.C. §§ 3582(c)(1)(A), 3582(c)(1)(A)(i).
11           If the defendant has exhausted administrative remedies, the analysis is twofold. First, the
12    court must consider the same factors applicable at the original sentencing, enumerated in 18
13    U.S.C. § 3553(a), to the extent they remain applicable at the time the motion is brought. 18
14    U.S.C. § 3582(c)(1)(A). Second, the court must find “extraordinary and compelling reasons” to
15    release a defendant from Bureau of Prisons (“BOP”) custody in a policy statement. Id.
16           III.    Analysis
17           Conmy has not satisfied the administrative exhaustion requirements for a reduction of
18    sentence and asks the Court to waive the requirement. The question of waiving the exhaustion of
19    administrative remedies has been raised many times in the Ninth Circuit. District courts in the
20    circuit “have near unanimously concluded that failure to exhaust administrative remedies is fatal
21    to a compassionate release petition even in light of the urgency created by COVID-19.” United
22    States v. Fuller, 2020 WL 1847751, *2 (W.D. Wash. Apr. 13, 2020); see also United States v.
23    Route, 458 F.Supp.3d 1285, 1288 (W.D. Wash. Apr. 29, 2020) (collecting cases). Conmy’s
24    failure to exhaust his administrative remedies bars him from seeking relief in this Court. The
25    circumstances of “COVID-19 do[] not extinguish the 30-day exhaustion requirement.” Route,
26    458 F.Supp.3d at 1288. Conmy’s application must be denied for this reason.
27           Additionally, Conmy has not shown that extraordinary and compelling reasons warrant
28    the relief requested. Conmy claims that his age and history of high cholesterol and hypertension,



                                                      -2-
     Case 2:05-cr-00083-KJD-GWF Document 180 Filed 01/15/21 Page 3 of 3



 1    as documented in his PSR, put him at high risk of contracting COVID-19. However, the PSR
 2    does not outweigh the evidence in Conmy’s medical records. The records show that Conmy is
 3    not at additional risk. Conmy has not been taking medication for high cholesterol and has not
 4    been treated or had symptoms of hypertension for over fifteen years. Conmy’s underlying
 5    conditions do not rise to the level of risk to warrant reduction of sentence.
 6           There is also no indication that Conmy would be any more protected if he were to be
 7    released. Conmy’s facility has not seen devastating COVID-19 impacts. As of the date of this
 8    writing, FCI Florence has 31 infected inmates and has experienced only one COVID-19 death.
 9    FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Jan. 15, 2021).
10    While it may be more difficult to socially distance in BOP custody, with the rise in cases in
11    Nevada and throughout the country, there is no indication that Conmy is at any more risk
12    currently than if he were released. Furthermore, Conmy’s past behavior of refusing and failing to
13    adequately prepare for colonoscopies and rudely rejecting cholesterol medication from BOP
14    doctors make the Court question whether Conmy would follow directives to slow the spread or
15    avoid infection upon release. Having applied the relevant factors, and considering the facility’s
16    low COVID-19 numbers and Conmy’s lack of serious risk, the motion must be denied.
17           IV.     Conclusion
18           Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Order Reducing
19    Sentence or Modifying Judgment (#170/172) is DENIED.
20    Dated this 15th day of January, 2021.
21
                                                    _____________________________
22
                                                     Kent J. Dawson
23                                                   United States District Judge

24
25
26
27
28



                                                      -3-
